            Case 20-11930-BLS        Doc 23-4   Filed 09/30/20   Page 1 of 1

                                        eNeura, Inc.
                                  Case No. 20-11930 (BLS)
                                     2002 Service List

VIA E-MAIL

U.S. Trustee
Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801
USTPRegion03.WL.ECF@USDOJ.GOV

Lawrence D. Coppel, Esquire
5484 Wingborne Court
Columbia, MD 21045
lawrencecoppel@gmail.com

Bryan Mull, Esquire
Gordon Feinblatt LLC
233 East Redwood Street
Baltimore, MD 21202
bmull@gfrlaw.com

Jeffrey R. Waxman, Esquire
Morris James LLP
500 Delaware Avenue, Suite 1500
Wilmington, DE 19801
jwaxman@morrisjames.com
